DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
With respect to claim 1, the claim recites the limitation “A laminated structure with an adjustable elastic modulus being applied to artificial implants” in lines 1-2. It is unclear what is being claimed. Is the laminated structure alone being claimed? Or is the laminated structure and artificial implant made from the laminated structure being claimed? Clarification is respectfully requested.
Claims 2, 4-6, 8-10, and 12 are rejected due to their ultimate dependence on claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nyahay et al. (US 10,357,377 B2, “Nyahay”). 

    PNG
    media_image1.png
    546
    554
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    541
    440
    media_image2.png
    Greyscale
With respect to claim 1, Nyahay discloses an implant for use in the spine (Col. 3, lines 26-27) made from biocompatible materials include synthetic polymers (Col. 21, lines 16-22) and made by 3-D printing (Col. 21, lines 33-38), i.e. an artificial implant. As shown in Figs. 3 and 6 below, the implant consists of layers of multiple connecting units made from multiple connecting elements having S-shaped curved components (see the highlighted portion 302 in Fig. 6) which have inner and outer ends. 

    PNG
    media_image5.png
    592
    422
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    645
    353
    media_image6.png
    Greyscale

    PNG
    media_image9.png
    623
    523
    media_image9.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pore)][AltContent: textbox (Pore)][AltContent: textbox (Pore)][AltContent: textbox (Pore)][AltContent: textbox (Pore)][AltContent: textbox (Pore)]Figs. 10-11 show the multiple connecting elements are connected at connecting points (see intersections of 551/552 and 561/562 in Fig. 10, and 610 in Fig. 11), which have a diameter at least equal to a maximum diameter of each connecting element connected by the connecting point. Since multiple connecting points exist, then each of the multiple connecting elements are able to be connected to the connecting point of another one of at least one connecting unit.
As seen in Fig. 8 below, which shows a top down view of Fig. 3, the structure is porous because it has cavities and space between the various curved components.
While there is no explicit disclosure that the structure has an adjustable elastic modulus, given that the claims only broadly recite having an adjustable elastic modulus, and given that the elastic modulus can be adjusted based on many factors including type of materials used, porosity, heat treatment, etc., it is clear that any structure would necessarily have an adjustable elastic modulus.
Further, although Nyahay does not disclose that the structure is laminated, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Nyahay meets the requirements of the claimed structure, Nyahay clearly meets the requirements of the present claims.
In light of the overlap between the claimed structure and that disclosed by Nyahay, it would have been obvious to one of ordinary skill in the art to use a structure that is both disclosed by Nyahay and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claims 2 and 4, the connecting point 610 appears cuboid in shape. Additionally, the connecting points between the connecting elements at the connecting elements’ ends, shown in Fig. 12 below (see dotted potions), appear elliptical/ellipsoid in shape.

    PNG
    media_image11.png
    447
    400
    media_image11.png
    Greyscale
With respect to claims 5-6 and 8, Nyahay discloses the diameter of the bone contacting elements, i.e. connecting elements, can vary along its length (Col. 6, lines 55-58), making the diameters of the connecting elements different from each other.

    PNG
    media_image12.png
    436
    561
    media_image12.png
    Greyscale
With respect to claims 9-10 and 12,.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sirhan et al. (US 2017/0290686 A1, “Sirhan”).

    PNG
    media_image13.png
    425
    652
    media_image13.png
    Greyscale
With respect to claim 1, Sirhan discloses stents ([0011]), i.e. artificial implants, having the structure shown below in Fig. 16G-4. As can be seen in Fig. 16G-4, there are multiple connecting elements having S-shaped curved components (see, e.g., 606 and 608) having an inner end (see, e.g., 602) and an outer end (see, e.g., 602’), where there is a connecting point connected to the inner ends of the multiple connecting elements. As can be seen in the figure below, the structure is porous and the diameter of the connecting points 602 is greater than a maximum diameter of each connecting element; the connecting elements are able to be connected to the connecting point of another connecting unit via the connecting points 602 and 612.
While there is no explicit disclosure that the stent has an adjustable elastic modulus, given that the claims only broadly recite having an adjustable elastic modulus, and given that the elastic modulus can be adjusted based on many factors including 
Further, although Sirhan does not disclose that the structure is laminated, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sirhan meets the requirements of the claimed structure, Sirhan clearly meets the requirements of the present claims.
In light of the overlap between the claimed structure and that disclosed by Sirhan, it would have been obvious to one of ordinary skill in the art to use a structure that is both disclosed by Sirhan and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention

    PNG
    media_image13.png
    425
    652
    media_image13.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cuboid shape)][AltContent: textbox (Cuboid shape)]With respect to claims 2 and 4, the pointed out connecting units of Fig. 16G-4 are cuboid in shape. Since the end of one of the connecting elements defines the start of another, then a cuboid is formed at the outer end of each connecting element.


Response to Arguments
Due to the amendment to the specification and abstract, the objections to the specification and abstract have been withdrawn.
Due to the amendment to claims 1-2 and 4, the 35 U.S.C. 112(a) rejections have been withdrawn.
Due to the amendment to claims 1-2 and 4, the previous 35 U.S.C. 112(b) rejections have been withdrawn. However, new grounds of rejections under 35 U.S.C. 112(b) have been made as set forth above.
Applicant’s arguments and the declaration filed 14 April 2021 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejections of claims 1-2, 4-6, 8-10, and 12 over Morris et al. (US 9,918,849 B2) have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nyahay et al. (US 10,357,377 B2) for claims 1-2, 4-6, 8-10, and 12, and Sirhan et al. (US 2017/0290686 A1) for claims 1-2 and 4.


Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure. Sirhan et al. (US 2020/0253757 A1) discloses a stent, i.e. artificial implant, having multiple S-shaped connecting elements and connecting points, with the connecting elements having varying curvatures (Abstract and Figs. 13 and 21-27). Hunt (US 2013/0030529 A1) discloses an orthopedic implant, i.e. artificial implant, having multiple connecting elements which are connected at multiple connecting points and having rods which contact bones having an S-shaped rod structure (Abstract, Fig. 9B element 108x, Figs. 10A-10B, [0026] and [0067]). Poehlmann et al. (US 2014/0081371 A1) discloses an implant, i.e. artificial implant, made of a series of S-shaped connecting elements 11 and connected by multiple connecting points 13 (Abstract and Fig. 27).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787